 



Exhibit 10.16.3
AMENDMENT NO. 3
TO THE RPM INTERNATIONAL INC.
2002 PERFORMANCE ACCELERATED RESTRICTED STOCK PLAN
     THIS AMENDMENT NO. 3 to the RPM International Inc. 2002 Performance
Accelerated Restricted Stock Plan is executed by RPM International Inc.
(hereinafter known as the “Company”) as of the date set forth below.
WITNESSETH:
     WHEREAS, RPM International Inc. maintains the RPM International Inc. 2002
Performance Accelerated Restricted Stock Plan (hereinafter known as the “Plan)
for the benefit of certain of its employees and certain employees of affiliated
companies; and
     WHEREAS, it is the desire of the Company to amend the Plan so that, upon
lapse of restrictions on restricted stock awarded thereunder, the Company or the
escrow agent shall automatically sell the number of such shares necessary to
generate sufficient proceeds to satisfy the Grantee’s minimum tax liability
resulting from the lapse of restrictions; and
     WHEREAS, the Company has the right, pursuant to Section 12.1 of the Plan,
to make certain amendments thereto;
     NOW, THEREFORE, pursuant to Section 12.1 of the Plan and effective as of
the date hereof, the Company hereby amends the Plan as follows:
     1. Section 6.2 of the Plan is hereby amended by the deletion of said
section in its entirety and the substitution in lieu thereof of a new
Section 6.2 to read as follows:
     “6.2 Restricted Stock Agreements. The granting of Restricted Stock to an
Eligible Employee under this Plan shall be contingent on such Eligible Employee

 



--------------------------------------------------------------------------------



 



executing a Restricted Stock Agreement in the form prescribed by the Committee.
Each Restricted Stock Agreement shall: (i) indicate the number of shares of
Restricted Stock which will be granted to the Eligible Employee; (ii) include
provisions reflecting the transfer restrictions imposed upon Restricted Stock
under this Plan and the provisions for lapse of those restrictions under this
Plan; (iii) include provisions requiring the sale of shares of Restricted Stock
to satisfy the Grantee’s minimum federal, state and local income tax liability
arising from lapse of restrictions on such shares; and (iv) include any other
terms, conditions or restrictions the Committee deems necessary or appropriate.
The Committee may solicit the recommendation of the Company’s Chief Executive
Officer in determining the number of shares of Restricted Stock which shall be
allocated to an Eligible Employee.”
     2. Section 8.4 of the Plan is hereby amended by the deletion of said
section in its entirety and the substitution in lieu thereof of a new
Section 8.4 to read as follows:
     “8.4 Mandatory Sale of Shares of Restricted Stock to Satisfy Grantee’s Tax
Obligations. The Committee shall notify a Grantee of the lapse of restrictions
on shares of Restricted Stock awarded to him or her under this Article VIII
within an administratively practicable time after the lapse of restrictions.
Subject to the terms, conditions and restrictions specified under this Plan, and
provided that the Grantee has not surrendered such shares of Restricted Stock at
least six (6) months before the date of the lapse of restrictions in accordance
with Section 14.2, the Company or the escrow agent (as the case may be) shall
sell the fewest number of Common Shares with respect to which restrictions have
lapsed necessary for the proceeds of such sale to equal (or exceed by not more
than the actual sale price of a single Common Share) the Grantee’s

2



--------------------------------------------------------------------------------



 



minimum tax liability determined by multiplying (A) the aggregate minimum
marginal federal and applicable state and local income tax rates on the date of
the lapse of restrictions; by (B) the total number of Common Shares with respect
to which restrictions have lapsed. The Company or the escrow agent (as the case
may be) shall withhold the proceeds of such sale for purposes of satisfying the
Grantee’s federal, state and local income taxes resulting from the lapse of
restrictions. Prior to any such sale, the Committee shall cause new certificates
for such shares to be issued, with any legend making reference to the
restrictions imposed hereunder removed. The Grantee shall provide the Committee,
the Company and/or the escrow agent with such Stock Powers and additional
information or documents as may be necessary for the Committee, the Company
and/or the escrow agent to discharge their obligations under this Section.”
     3. Section 9.5 of the Plan is hereby amended by the deletion of said
section in its entirety and the substitution in lieu thereof of a new
Section 9.5 to read as follows:
     “9.5 Mandatory Sale of Shares of Restricted Stock to Satisfy Grantee’s Tax
Obligations. The Committee shall notify a Grantee of the lapse of restrictions
on shares of Restricted Stock awarded to him or her under this Article IX within
an administratively practicable time after the lapse of restrictions. Subject to
the terms, conditions and restrictions specified under this Plan, and provided
that the Grantee has not surrendered such shares of Restricted Stock at least
six (6) months before the date of the lapse of restrictions in accordance with
Section 14.2, the Company or the escrow agent (as the case may be) shall sell
the fewest number of Common Shares with respect to which restrictions have
lapsed necessary for the proceeds of such sale to equal (or exceed by not more
than the actual sale price of a single Common Share) the Grantee’s

3



--------------------------------------------------------------------------------



 



minimum tax liability determined by multiplying (A) the aggregate minimum
marginal federal and applicable state and local income tax rates on the date of
the lapse of restrictions; by (B) the total number of Common Shares with respect
to which restrictions have lapsed. The Company or the escrow agent (as the case
may be) shall withhold the proceeds of such sale for purposes of satisfying the
Grantee’s federal, state and local income taxes resulting from the lapse of
restrictions. Prior to any such sale, the Committee shall cause new certificates
for such shares to be issued, with any legend making reference to the
restrictions imposed hereunder removed. The Grantee shall provide the Committee,
the Company and/or the escrow agent with such Stock Powers and additional
information or documents as may be necessary for the Committee, the Company
and/or the escrow agent to discharge their obligations under this Section.”
     IN WITNESS WHEREOF, RPM International Inc., by its duly authorized officer,
has caused this Amendment No. 3 to the RPM International Inc. 2002 Performance
Accelerated Restricted Stock Plan to be signed effective as of September 1,
2006.

                  RPM INTERNATIONAL INC.    
 
           
 
  By:   /s/ Ronald A. Rice    
 
           
 
      Ronald A. Rice    
 
           
 
  Its:   Senior Vice President — Administration    
 
           

4